Exhibit 10.2 AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the day of February, 2008, by and among Pet DRx Corporation (f/k/a Echo Healthcare Acquisition Corp.), a Delaware corporation (the “Company”), and the undersigned parties listed under Investors on the signature page hereto (each, an “Investor” and collectively, the “Investors”). WHEREAS, the holders of all the issued and outstanding securities of the Company immediately prior to its initial public offering (the “Echo Holders”) entered into a Registration Rights Agreement dated as of March22, 2006 (the “Prior Agreement”); WHEREAS, the Company entered into a Second Amended and Restated Merger Agreement, dated as of October23, 2007 (the “Merger Agreement”), providing for the merger (the “Merger”) of a wholly owned subsidiary of the Company with and into XLNT Veterinary Care, Inc. (“XLNT”), with XLNT continuing as the surviving corporation and a wholly owned subsidiary of the Company; WHEREAS, the Merger was consummated on January 4, 2008; WHEREAS, the Merger Agreement contemplates that the Company and each “affiliate” of XLNT within the meaning of Rule 145 promulgated under the Securities Act (as defined below) will execute and deliver this registration rights agreement; and WHEREAS, the Investors desire to amend and restate the Prior Agreement as set forth herein and add the XLNT Holders (as defined below) as parties to this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. DEFINITIONS. The following capitalized terms used herein have the following meanings: “Agreement” means this Agreement, as amended, restated, supplemented, or otherwise modified from time to time. “Commission” means the Securities and Exchange Commission, or any other federal agency then administering the Securities Act or the Exchange Act. “Common Stock” means the common stock, par value $0.0001 per share, of the Company. “Company” is defined in the preamble to this Agreement. “Demand Registration” is defined in Section 2.1.1. “Demanding Holder” is defined in Section 2.1.1. “Echo Holder” is defined in the preamble to this agreement. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the rules and regulations of the Commission promulgated thereunder, all as the same shall be in effect at the time. “Form S-3” is defined in Section 2.3. “Founding Director Warrants” means the 458,333 warrants issued to certain of the Investors identified as purchasers of such warrants in the Founding Director Warrant Purchase Agreement dated of even date herewith. “Indemnified Party” is defined in Section 4.3. “Indemnifying Party” is defined in Section 4.3. “Investor” is defined in the preamble to this Agreement. “Investor Indemnified Party” is defined in Section 4.1. “Maximum Number of Shares” is defined in Section 2.1.4. “Notices” is defined in Section 6.3. “Piggy-Back Registration” is defined in Section 2.2.1. “Register,” “registered” and “registration” mean a registration effected by preparing and filing a registration statement or similar document in compliance with the requirements of the Securities Act, and the applicable rules and regulations promulgated thereunder, and such registration statement becoming effective. “Registrable Securities” mean (i) all of the shares of Common Stock owned or held by Investors, (ii) the Founding Director Warrants owned by certain Investors, (iii) the shares of Common Stock underlying the Founding Director Warrants, and (iv) all shares of Common Stock issuable to an XLNT Holder pursuant to the Merger Agreement.Registrable Securities also include any warrants, shares of capital stock or other securities of the Company issued as a dividend or other distribution with respect to or in exchange for or in replacement of such shares of Common Stock. As to any particular Registrable Securities, such securities shall cease to be Registrable Securities when: (a) a Registration Statement with respect to the sale of such securities shall have become effective under the Securities Act and such securities shall have been sold, transferred, disposed of or exchanged in accordance with such Registration Statement; (b) such securities shall have been otherwise transferred, new certificates for them not bearing a legend restricting further transfer shall have been delivered by the Company and subsequent public distribution of them shall not require registration under the Securities Act; (c) such securities shall have ceased to be outstanding, or (d) all of the Registrable Securities held by the Holder of such Registrable Securities are eligible for sale under Rule 144(k) within a single three-month period. “Registration Statement” means a registration statement filed by the Company with the Commission in compliance with the Securities Act and the rules and regulations promulgated thereunder for a public offering and sale of Common Stock (other than a registration statement on Form S-4 or Form S-8, or their successors, or any registration statement covering only securities proposed to be issued in exchange for securities or assets of another entity). “Release Date” means the date on which shares of Common Stock are disbursed from escrow pursuant to Section 3 of that certain Stock Escrow Agreement dated as of March 22, 2006 by and among the Company, the Echo Holders and Corporate Stock Transfer, Inc.; with respect to the Founding Director Warrants, the date on which such warrants become exercisable by their terms; and with respect to the Common Stock underlying the Founding Director Warrants, all such underlying shares of Common Stock issued on exercise of the Founding Director Warrants. “Securities Act” means the Securities Act of 1933, as amended, and the rules and regulations of the Commission promulgated thereunder, all as the same shall be in effect at the time. “Underwriter” means a securities dealer who purchases any Registrable Securities as principal in an underwritten offering and not as part of such dealer’s market-making activities. 2 “XLNT Holder” means the former holders of securities of XLNT listed under “XLNT Holders” on the signature pages hereto. 2. REGISTRATION RIGHTS. 2.1.Demand Registration. 2.1.1.Request for Registration. At any time and from time to time on or after the Release Date, the holders of a majority-in-interest of the Registrable Securities held by the Echo Holders or the transferees of the Echo Holders, may make a written demand for registration under the Securities Act of all or part of their Registrable Securities (a “Demand Registration”).At any time and from time to time on or after the later of March31, 2008 and the filing of the Company’s Form 10-K for the year ended December31, 2007, the holders of a majority-in-interest of the Registrable Securities held by the XLNT Holders or the transferees of the XLNT Holders may make a written demand for a Demand Registration of all or part of their Registrable Securities.Any demand for a Demand Registration shall specify the number of shares of Registrable Securities proposed to be sold and the intended method(s) of distribution thereof. The Company will notify all holders of Registrable Securities of the demand, and each holder of Registrable Securities who wishes to include all or a portion of such holder’s Registrable Securities in the Demand Registration (each such holder including shares of
